MEMORANDUM **
Mark Anthony Barragan appeals from his 168-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute and to distribute cocaine, and conspiracy to possess with intent to distribute and to dis*627tribute methamphetamine, in violation of 21 U.S.C. § 846.
Barragan’s constitutional challenges are foreclosed by prior decisions of this court. See United, States v. Kilby, 443 F.3d 1135, 1143 (9th Cir.2006) (holding that a district court should resolve factual disputes at a post-Booker sentencing by applying the preponderance of evidence standard); United States v. Dupas, 419 F.3d 916, 918-21 (9th Cir.2005) (holding that the retroactive application of the remedial opinion in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not violate either the ex post facto clause or due process). Therefore, we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily); see also United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir. 2005) (holding that the changes in sentencing law imposed by United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), did not render waiver of appeal involuntary and unknowing).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.